CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
REASON FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the frame region comprises a substrate and a base layer, a voltage signal trace, a planar layer, a lead-out trace, and a packaging layer that are sequentially disposed on the substrate, and the packaging layer extends to an outer side of the planar layer and is connected to the substrate; wherein the display region comprises the substrate and a driving circuit unit, the planar layer, and an anode that are sequentially disposed on the substrate, and the lead-out trace extends outward from a side of the anode and overlaps the voltage signal trace; wherein a length of an overlapping portion between the lead-out trace and the voltage signal trace is greater than a length of an orthographic projection of the overlapping 
The following is an examiner's statement of reasons for allowance: Claim 6 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the frame region comprises a substrate and a base layer, a voltage signal trace, a planar layer, a lead-out trace, and a packaging layer that are sequentially disposed on the substrate, and the packaging layer extends to an outer side of the planar layer and is connected to the substrate; wherein the display region comprises the substrate and a driving circuit unit, the planar layer, and an anode that are sequentially disposed on the substrate, and the lead-out trace extends outward from a side of the anode and overlaps the voltage signal trace; and wherein a length of an overlapping portion between the lead-out trace and the voltage signal trace is greater than a length of an orthographic projection of the overlapping portion on the substrate. These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claim 13 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the frame region comprises a substrate and a base layer, a voltage signal trace, a planar layer, and a lead-out trace, and a packaging layer that are sequentially disposed on the substrate, and the packaging layer extends to an outer side of the planar layer and is connected to the substrate; wherein the display region comprises the substrate and a driving circuit unit, the planar layer, and an anode that are sequentially disposed on the substrate, and the lead-out trace extends outward from a side of the anode and overlaps the voltage signal trace; and wherein a length of an overlapping portion between the lead-out trace and the voltage signal trace is greater than a length of an orthographic projection of the overlapping portion on the substrate. These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-5, 7-12 and 14-19 depend from claim 1,6 or 13 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (IR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/KYOUNG LEE/           Primary Examiner, Art Unit 2895